NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JAN 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30096

                Plaintiff - Appellee,            D.C. No. 1:09-cr-00097-SPW

    v.
                                                 MEMORANDUM*
THOMAS J. EMBRY,

                Defendant - Appellant.

                     Appeal from the United States District Court
                             for the District of Montana
                      Susan P. Watters, District Judge, Presiding

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

         Thomas J. Embry appeals from the district court’s judgment and challenges

the 18-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Embry contends that his sentence is substantively unreasonable. The

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court did not abuse its discretion in imposing Embry’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances, including Embry’s repeated breaches of the

court’s trust and the need to protect the public. See Gall, 552 U.S. at 51; United

States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006). Moreover, contrary to

Embry’s contention, the record reflects that the district court considered only

proper sentencing factors.   See Miqbel, 444 F.3d at 1182.

      AFFIRMED.




                                          2                                     15-30096